Exhibit 99.3 This exhibit does not reflect events occurring after the filing date of LSB Industries, Inc.’s Annual Report on Form 10-K for the year ended December 31, 2015, other than to give effect to the classification of our business operation of our Climate Control Business, as discontinued operations and to retrospectively revise our segment information, and does not modify or update the disclosures therein in anyway, other than described above. Report of Independent Registered Public Accounting Firm The Board of Directors and Stockholders of LSB Industries, Inc.
